Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/30/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 program execution component configured to execute an industrial control program, a smart tag configuration component configured to set the contextualization metadata associated with the smart tags, a data publishing component configured to communicate data values, as recited in claim 1.
wherein the smart tag configuration component is configured to set the contextualization metadata for the smart tags based on one or more data modeling templates stored on the memory, as recited in claim 2,
configured to receive custom metadata defining user-specified correlations between selected subsets of the smart tags, as recited in claim 5,
wherein the smart tag configuration component is further configured to update, as recited in claim 8, and 
the data publishing component is configured to send the data values, the contextualization data, and the labels to an industrial data broker system that publishes the data values and the contextualization data according to the analytic topics, as recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 13-17, 20 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20180300437 to Thomsen et al. 
Per claim 1:
Thomsen discloses: 
1. An industrial device, comprising: 
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components (Paragraph [0050] “components 304, 306, 308, 310, 312, and 314 can comprise software instructions stored on memory 320 and executed by processor(s) 318”), the executable components comprising: 
a program execution component configured to execute an industrial control program (Paragraph [0051] “Program execution component 304 can be configured to compile and execute a user-defined control program… industrial device 302”), wherein the industrial control program reads (Paragraph [0084] “input values can then be read from the appropriate data tags by control program 704… output values generated by the control program 704 can be written to output data tags defined in tag database 702”), and at least a subset of the data tags comprise smart tags having associated contextualization metadata (Paragraph [0080] “data tags (both standard and BIDTs) are configured, the tag database 702 stores the configured data tags 712 on memory 320 of industrial device 302, where the data tags 712 are accessible by control program 704… ”); 
a smart tag configuration component configured to set the contextualization metadata associated with the smart tags (Paragraph [0080] “storage of BIDTs in tag database 702, which shows example data fields for respective types of BIDTs. In the example depicted in FIG. 8, data tag 1 802 is a State BIDT with metadata fields for a name of an industrial asset associated with the tag (e.g., a name of a bottle filling machine, a die cast furnace, a stamping press, etc.), names of the states represented by the tag 802, identification of one or more device inputs or other data tags that determine the states, identification of productive and non-productive states, etc.”), wherein the contextualization metadata defines correlations (Paragraph [0093] “metadata parameters associated with each BIDT in order to generate contextualized presentations of the industrial between the smart tags relevant to a defined business objective to yield a device-level data model (Paragraph [0080] “FIG. 8, data tag 1 802 is a State BIDT with metadata fields for a name of an industrial asset associated with the tag (e.g., a name of a bottle filling machine, a die cast furnace, a stamping press, etc.), names of the states represented by the tag 802, identification of one or more device inputs or other data tags that determine the states, identification of productive and non-productive states, etc.”)”); and 
a data publishing component configured to communicate data values and the contextualization metadata corresponding to the smart tags to an external system (Paragraph [0077] “the control program 704 and the data tag definitions using a device configuration application 708 that executes on a client device 710 (e.g., a laptop computer, a desktop computer, a tablet computer, etc.) that is communicatively interfaced to the industrial device 302”).

Per claim 2:
Thomsen discloses: 
2. The industrial device of claim 1, wherein the smart tag configuration component is configured to set the contextualization metadata for the smart tags based on one or more data modeling templates stored on the memory (Paragraph [0093] “the asset models 422 , and the one or more data modeling templates identify one or more of the smart tags representing key variables relevant to respective business objectives and correlations between the smart tags relevant to the respective business objectives (Paragraph [0094] “multiple industrial devices 302 (e.g., 302a, 302b, and 302c) have been programmed to control respective industrial assets 1310 (e.g., industrial machines, production lines, etc.). Each industrial device 302 has been configured with a number of BIDTs 322, as described above in connection with FIGS. 6-9. A gateway device 402 has been configured with a number of asset models 422, as described above in connection with FIGS. 10-12. Asset models 422 define respective customized views of the BIDT data.”).

Per claim 3:
Thomsen discloses: 
3. The industrial device of claim 2, wherein the one or more templates are classified according to at least one of an industrial vertical, a machine type, or a type of industrial application (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Thomsen teaches Paragraph [0048] “asset models assign groups of BIDT data tags to respective .

Per claim 4:
Thomsen discloses: 
4. The industrial device of claim 1, wherein the business objective is at least one of maximization of product output, minimization of machine downtime, minimization of machine faults, optimization of energy consumption, prediction of machine downtime events, determination of a cause of a machine downtime, maximization of product quality, minimization of emissions, identification of factors that yield maximum product quality, identification of factors that yield maximum product output, or identification of factors that yield minimal machine downtime (Paragraph [0068] “State BIDTs 602 can represent a current state of an industrial asset or device (e.g., a machine, a production line, a motor drive, etc.)… a current state of a state machine defined for the asset, a state of a valve (e.g., OPEN or CLOSED), a state of a motor (e.g., RUNNING, IDLE, FAULTED, etc.), or other types of states”).

Per claim 5:
Thomsen discloses: 
5. The industrial device of claim 1, further comprising a user interface component configured to receive custom metadata defining user-specified correlations between selected subsets of the (Paragraph [0056] “Discovery component 406 can also be configured to retrieve data and metadata associated with the BIDTs for use in generating industrial data presentations. Model configuration component 408 can be configured to create and store one or more asset models 422 in accordance with user-defined asset model definitions”), wherein the smart tag configuration component is further configured to update the contextualization metadata associated with the subsets of the smart tags in accordance with the custom metadata (Paragraph [0054] “input values can then be read from the appropriate data tags by control program 704, which updates its control variables… industrial controller functionality is only intended to be exemplary, and that the BIDTs described herein can be implemented on other types of industrial controllers having different data update processes”).

Per claim 12:
Thomsen discloses: 
12. The system of claim 1, wherein the smart tags are associated with respective labels indicating respective analytic topics to which the data values associated with the smart tags are relevant (Fig. 8 and related discussion), and the data publishing component is configured to send the data values, the contextualization data, and the labels to an industrial data broker system that publishes the data values and the contextualization data according to the analytic topics (Paragraph [0053] “BIDT publishing component 310 is .


Claims 13-17 and 20 is/are the method claim corresponding to device claims 1-5 and 12 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-5 and 12 respectively, as noted above.

Claims 21-22 is/are the medium claim corresponding to method claims 1-2 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 respectively, as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180300437 to Thomsen et al. in view of USPN 20180284758 to Cella et al.
Per claim 7:
The rejection of claim 1 is incorporated and further, Thomsen does not explicitly discloses wherein the industrial analytic system is configured to analyze the data values and the contextualization metadata using at least one of data analytics, artificial intelligence, or machine learning.
However, Cella discloses in an analogous computer system wherein the industrial analytic system is configured to analyze the data values and the contextualization metadata using at least one of data analytics, artificial intelligence, or machine learning (Paragraph [0206] “data pools 60 that may collect data published by machines or sensors that detect conditions of machines… storing on a device data from multiple analog sensors 82, which may be analyzed locally or in the cloud, such as by machine learning 84”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the industrial analytic system is configured to analyze the data values and the contextualization metadata using at least one of data analytics, artificial intelligence, or machine learning as taught by Cella into the method of industrial automation systems, and, for example, to collection and visualization of industrial data as taught by Thomsen. The modification would be obvious .
 
Allowable Subject Matter
Claim 6 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, Claims 8-11 and 19 are objected by virtue of their respective dependencies directly or indirectly on claims 6 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20170357250 discloses System For Performing Scalable Analytics On Industrial Data, Comprises Multiple Analytic Node Devices, Which Are Distributed Across Multiple Levels Of Industrial Enterprise, Where Analytic Component Is Configured
USPN 20180356800 discloses PREDICTIVE MAINTENANCE AND PROCESS SUPERVISION USING A SCALABLE INDUSTRIAL ANALYTICS PLATFORM
USPN 20170351226 discloses INDUSTRIAL MACHINE DIAGNOSIS AND MAINTENANCE USING A CLOUD PLATFORM

Åkerberg, Johan, Mikael Gidlund, and Mats Björkman. "Future research challenges in wireless sensor and actuator networks targeting industrial automation."
Dekker, Rommert. "Applications of maintenance optimization models: a review and analysis."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193